DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2. 		Due to the preliminary amendment, Claims 1-20 have been canceled. Claims 21-38 have been examined in this application. This communication is the first action on the merits. 

IDS Statements
3.		The 2 information disclosure statement filed on 05/14/2021 and 08/30/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


5.		Claims 21-23, 27-29 and 33-35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 5-6, 8, 12-13, 15 and 19-20 of US Patent #10,970,658 B2 (app #15/480,034). Although the claims at issue are not identical, they are not patentably distinct from each other because the relevant claims from US Patent #10,970,658 B2 contain obvious variants which is not further limiting. Examiner recommends to Applicant to file a Terminal Disclaimer (TD) to obviate this nonstatutory double patenting rejection.
Present Claims of Case #17/195,032

US Patent # 10,970,658 B2 of Case #15/480,034
Claim #21:
A method for a dispatch center system, comprising:

collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy;




collecting, by the at least one computer processor, second results for a second plurality of field agent-

determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results;
wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent— customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center at a dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents.



A method for behavioral pairing in a dispatch center system comprising:


processing, by at least one dispatch center communicatively coupled to and configured to support behavioral pairing operations in the dispatch center system, a dispatch request for a customer based upon a customer request received at the dispatch center, wherein the dispatch center is configured to route the dispatch request to at least one queueing or switching component in the dispatch center system;


determining, by the at least one dispatch center, a plurality of field agents available to service the customer's dispatch request based upon the plurality of field agents assigned to the dispatch center;








generating, by at least one dispatch behavioral pairing module communicatively coupled to and configured to perform behavioral pairing operations in the dispatch center system, a model of preferred field agent-customer pairings based at least in part on historical field agent-customer interaction outcome data, wherein the model is determined further based upon information regarding the dispatch request and the plurality of field agents that is received from the dispatch center at the dispatch behavioral pairing module, 

wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents;


selecting, by the at least one dispatch behavioral pairing module, one of the plurality of field agents based on the model; and


outputting, by the at least one dispatch behavioral pairing module, the selection to facilitate routing the dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer.


The method of claim 21, further comprising:
receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center;
determining, by the at least one dispatch center, a plurality of field agents available to service the customer dispatch request based upon the plurality of field agents assigned to the dispatch center;
selecting, by the at least one computer processor, at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy; and
outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer;
wherein the dispatch center system is configured to route the customer dispatch request to the at least one queueing or switching component in the dispatch center system.

Claim #5:

The method of claim 1, further comprising:


recording, by the at least one dispatch behavioral pairing module, results for a first plurality of field-agent customer interactions paired using a behavioral pairing strategy;

recording, by the at least one dispatch behavioral pairing module, results for a second plurality of field-agent customer interactions paired using a FIFO pairing strategy; and


outputting, by the at least one dispatch behavioral pairing module, a measure of a performance gain between the behavioral pairing strategy and the FIFO pairing strategy based on the recorded results for the first and second pluralities of field-agent customer interactions.

Claim #22: The method of claim 21, further comprising:
updating, by the at least one computer processor, a model of preferred field agent-customer pairings associated with the first pairing strategy based on at 

updating, by the at least one dispatch behavioral pairing module, the model based at least in part on one or more of: the results for the first plurality of field-agent customer interactions, the results for the second plurality of field-agent customer interactions, and the measure of the performance gain.

dispatch center system, wherein the at least one computer processor is further configured to:
collect first results for a first plurality of field agent-customer interactions paired using a first pairing strategy;
collect second results for a second plurality of field agent-customer interactions paired using a second pairing strategy; and
determine a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results;
wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent—customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center at a dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents.

Claim #8. A system for behavioral pairing in a dispatch center system comprising:

at least one dispatch center communicatively coupled to and configured to support behavioral pairing operations in the dispatch center system, wherein the at least one dispatch center is further configured to:

process a dispatch request for a customer based upon a customer request received at the dispatch center, wherein the dispatch center routes the dispatch request to at least one queueing or switching component in the dispatch center system; and


determine a plurality of field agents available to service the customer's dispatch request based upon the plurality of field agents assigned to the dispatch center;


at least one dispatch behavioral pairing module communicatively coupled to and configured to perform behavioral pairing operations in the dispatch center system, wherein the at least one 
generate a model of preferred field agent-customer pairings based at least in part on historical field agent-customer interaction outcome data, wherein the model is determined further based upon information regarding the dispatch request and the plurality of field agents that is received from the dispatch center at the dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents;
select one of the plurality of field agents based on the model; and
output the selection to facilitate routing the dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer.


update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain.

Claim #12. The system of claim 8, wherein the at least one dispatch behavioral pairing module is further configured to:
record results for a first plurality of field-agent customer interactions paired using a behavioral pairing strategy;
record results for a second plurality of field-agent customer interactions paired using a FIFO pairing strategy; and
output a measure of a performance gain between the behavioral pairing strategy and the FIFO pairing strategy based on the recorded results for the first and 


receive a customer dispatch request for a customer based upon a customer request received at the dispatch center;
determine a plurality of field agents available to service the customer dispatch request based upon the plurality of field agents assigned to the dispatch center;
select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy; and
output, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer;
wherein the dispatch center system is configured to route the customer dispatch request to the at least one queueing or switching component in the dispatch center system.

Claim #13. The system of claim 12, wherein the at least one dispatch behavioral pairing module is further configured to update the model based at least in part on one or more of: the results for the first plurality of field-agent customer interactions, the results for the second plurality of field-agent customer interactions, and the measure of the performance gain.
Claim #33:
An article of manufacture for a dispatch center system comprising:
a non-transitory processor readable medium; and
instructions stored on the medium;

wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate 
collect first results for a first plurality of field agent-customer interactions paired using a first pairing strategy;
collect second results for a second plurality of field agent-customer interactions paired using a second pairing strategy; and
determine a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results;
wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent—customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center at a dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents.



An article of manufacture for behavioral pairing in a dispatch center system comprising:

at least one non-transitory processor readable medium; and

instructions stored on the at least one medium;

wherein the instructions are configured to be readable from the at least one medium by at least one 


process a dispatch request for a customer based upon a customer request received at the dispatch center, wherein the dispatch center routes the dispatch request to at least one queueing or switching component in the dispatch center system; and


determine a plurality of field agents available to service the customer's dispatch request based upon the plurality of field agents assigned to the dispatch center;


wherein the instructions are further configured to be readable from the at least one medium by at least one computer processor in at least one dispatch behavioral pairing module communicatively coupled to and configured to perform behavioral pairing operations in the dispatch center system and thereby cause the at least one dispatch behavioral pairing module to operate so as to:


generate a model of preferred field agent-customer pairings based at least in part on historical field agent-customer interaction outcome data, wherein the model is determined further based upon information regarding the dispatch 


select one of the plurality of field agents based on the model; and


output the selection to facilitate routing the dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer.


The article of manufacture of claim 33, wherein the instructions further cause the at least one computer processor to operate so as to:
update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain.

Claim #19:

The article of manufacture of claim 15, wherein the instructions further cause the at least one dispatch behavioral pairing module to operate so as to:


record results for a first plurality of field-agent customer interactions paired using a behavioral pairing strategy;


record results for a second plurality of field-agent customer interactions paired using a FIFO pairing strategy; and





The article of manufacture of claim 33, wherein the instructions further cause the at least one computer processor to operate so as to: 
receive a customer dispatch request for a customer based upon a customer request received at the dispatch center;
determine a plurality of field agents available to service the customer dispatch request based upon the plurality of field agents assigned to the dispatch center;
select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy; and
output, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer;
wherein the dispatch center system is configured to route the customer dispatch request to the at least one queueing or switching component in the dispatch center system.

Claim #20: The article of manufacture of claim 19, wherein the instructions further cause the at least one dispatch behavioral pairing module to operate so as to update the model based at least in part on one or more of: the results for the first plurality of field-agent customer interactions, the results for the second plurality of field-agent customer interactions, and the measure of the performance gain.


Claim Rejections - 35 USC § 101
6.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. § Claims 21-38 shown below.

7.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

8.		Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 21-38 are each focused to a statutory category namely a “method” or “process” (Claims 21-26), a “system” or an “apparatus” (Claims 27-32), and a “non-transitory computer-readable storage medium” or “an article of manufacture” (Claims 33-38).
Step 2A Prong One: Independent Claims 21, 27 and 33 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“” (see Independent Claim 27);
“” (see Independent Claim 33);
“” (see Independent Claim 33);
“” (see Independent Claim 33);
“collecting, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy” (see Independent Claims 21, 27 and 33);
“collecting, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy” (see Independent Claims 21, 27 and 33);
“determining, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33);
“wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent— customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center wherein the model is used to increase the overall performance by causing to more efficiently operate while targeting a balanced utilization of field agents” (see Independent Claims 21, 27 and 33)
These abstract idea limitations (as identified above in bold), under their broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Certain Methods of Organizing Human Activities” which pertains to (1) managing personal behavior or relationships or interactions between people (including social activities and/or teachings and/or following rules or instructions).
That is, other than reciting the additional elements of (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, nothing in the claim elements precludes the steps from being performed as “Certain Method of Organizing Human Activities”.
It is important to note that according to MPEP § 2106.04 (a) (2) II, ¶ 6 certain activities between a person and a computer may fall within “Certain Methods of Organizing Human Activities” Grouping. This grouping encompasses both activity of a single person and activity that involves multiple people. Thus, some interactions between a person and a computer may fall within this grouping.
Dependent Claims 22-26, 28-32 and 34-38:
The additional elements in conjunction with the claimed limitations of the invention merely narrow the previously recited abstract idea limitations and are further directed to additional abstract ideas such as “Certain Methods of Organizing Human Activities” Grouping as described in Claims 21, 27 and 33.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for the claims reciting, describing or at 
[Step 2A Prong 1 = Yes, Claims 21-38 recite an abstract idea. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, wherein the at least one computer processor is further configured to” (see Independent Claim 27);
“a non-transitory processor readable medium” (see Independent Claim 33);
“instructions stored on the medium” (see Independent Claim 33);
“wherein the instructions are configured to be readable from the medium by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system and thereby cause the at least one computer processor to operate so as to” (see Independent Claim 33);
“collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy” (see Independent Claims 21, 27 and 33);
“collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy” (see Independent Claims 21, 27 and 33);
“determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33);
“wherein at least one of the first pairing strategy and the second pairing strategy comprises a model of preferred field agent—customer pairings based at least in part on historical field agent— customer interaction outcome data, wherein the model is determined further based upon information regarding a dispatch request and a plurality of field agents that is received from a dispatch center at a dispatch behavioral pairing module, wherein the model is used to increase the overall performance of the dispatch center system by causing at least one queueing or switching component to more efficiently operate while targeting a balanced utilization of field agents” (see Independent Claims 21, 27 and 33)
Independent Claims 21, 27 and 33 recites additional elements that do not integrate the not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 21, 27 and 33 reflect (1) mere data gathering such as (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Regarding Dependent Claims 22-26, 28-32 and 34-38:
Dependent Claims 22-26, 28-32 and 34-38 recite additional elements such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Dependent Claims 22-24, 28-30, 34-36 reflect (1) mere data gathering such as (e.g., “receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center” (see Dependent Claims 23, 29 and 35) and (2) mere data outputting such as (e.g., “outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer” (see Dependent Claims 23, 29 and 35) and (3) consulting and/or updating an activity log such as (e.g., “update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain” (see Dependent Claims 22, 28 and 34)) and (4) selecting a particular data source or type of data to be manipulated such as (e.g., “select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy” (see Dependent Claims 23, 29 and 35) & “wherein the selecting is further based on the determined performance gain” (see Dependent Claims 24, 30 and 36)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
The underlining abstract considerations would remain the same regardless of the field of use or technological environment to which it is applies. Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 21-38 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 21-38 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of computer processors” as shown in Applicant Specification ¶ [0022] & ¶ [0042] & “non-transitory computer readable storage medium” as shown in Applicant Specification ¶ [0022] & ¶ [0042].
These additional elements in Independent Claims 21, 27 and 33 such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component”) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Independent Claims 21, 27 and 33 recites additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing the pairing of dispatched field agents with customers through dispatch centers pertaining to techniques for behavioral pairing in the customer service environment (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations within Independent Claims 21, 27 and 33 reflect (1) mere data gathering such as (e.g., “collecting, by at least one computer processor communicatively coupled to and configured to operate in the dispatch center system, first results for a first plurality of field agent-customer interactions paired using a first pairing strategy” (see Independent Claims 21, 27 and 33) & “collecting, by the at least one computer processor, second results for a second plurality of field agent-customer interactions paired using a second pairing strategy” (see Independent Claims 21, 27 and 33)) & (2) gathering statistics such as (e.g., “determining, by the at least one computer processor, a performance gain of the first pairing strategy over the second pairing strategy based on the collected first results and the collected second results” (see Independent Claims 21, 27 and 33)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Additionally and/or alternatively, certain limitations within Dependent Claims 22-24, 28-30, 34-36 reflect (1) mere data gathering such as (e.g., “receiving a customer dispatch request for a customer based upon a customer request received at the dispatch center” (see Dependent Claims 23, 29 and 35) and (2) mere data outputting such as (e.g., “outputting, by the dispatch behavioral pairing module, the selection to facilitate routing the customer dispatch request to the at least one queueing or switching component in the dispatch center system and dispatching the selected field agent to the customer” (see Dependent Claims 23, 29 and 35) and (3) consulting and/or updating an activity log such as (e.g., “update a model of preferred field agent—customer pairings associated with the first pairing strategy based on at least one of: the first results, the second results, and the performance gain” (see Dependent Claims 22, 28 and 34)) and (4) selecting a particular data source or type of data to be manipulated such as (e.g., “select at least one agent of the plurality of available field agents for pairing to the customer dispatch request based on at least one of the first pairing strategy and the second pairing strategy” (see Dependent Claims 23, 29 and 35) & “wherein the selecting is further based on the determined performance gain” (see Dependent Claims 24, 30 and 36)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)).
Dependent Claims 22-26, 28-32 and 34-38 recite additional elements such as (e.g., “a dispatch behavioral pairing module”, “dispatch center system”, “queueing or switching component” & a “computer processor”, “a non-transitory processor readable medium”) which are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
	Thirdly, the “queueing and routing component” is a well-known component in the dispatching and customer service as well as contact center field(s). Examiner cites the following references for corroboration:
US PG Pub (US 2009/0018890 A1) providing an intelligent switch 106 to demonstrate routing the incoming work request 201 to a queue 108 a of a plurality of queues 108 a-108 n (108 in general) (as shown in Werth at ¶ [0041]).
US Patent # (US 9,247,070 B2) -> FIG. 1 shows a schematic diagram of a known arrangement for Network Level Routing Contact Center Set-up. The system includes a user interface 10, which is traditionally a voice interface, (either traditional PSTN TDM based or via Voice over IP or from a Mobile Phone). The system includes a number of gateways, 20, 30, 40 which are the gateways between the user and the routing intelligence in the middle of the network and may be for example, an IP PBX, a wireless gateway or a PSTN gateway.
Foreign Patent # (EP 1381211 B1) -> As shown in Fig. 2, the system 100 includes a caller device 10 that a caller uses to place a call, a telephone network 20 which is any known public (PSTN) or private telephone network, an IP network 30 such as the Internet, intranet, extranet or other IP-based communications network, a gateway or ISP (Internet Service Provider) 40 used as an interface between the IP network 30 and the telephone network 20, an inbound call router 50 with a queue for routing incoming calls to appropriate agents or queuing the calls when the agents are not available, a contact routing server 60 for handling outbound calls, a virtual interaction scheduler 70.
US Patent # (US 9,106,750 B2) -> The contact center 120 can be any system that can receive or initiate contacts to or from customers or individuals. For example, the contact center 120 can be a call center, a Private Branch Exchange (PBX), a switching system, an Interactive Voice Response (IVR) system, a communication system, and/or the like.
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 21-38 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 21-38 does not provide an inventive concept significantly more than the abstract idea.]
The claims are ineligible.

Examining Claims with Respect to Prior Art
9. 		Examiner interprets based upon the claim limitations that there is no disclosure in the existing prior art or any new art that discloses the features relating to:
“wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queuing or switching component to more efficiently operate while targeting a balanced utilization of field agents.”
The closest prior arts of record are:
1) US Patent Application (US 2009/0018890 A1) to Werth
2) US Patent Application (US 2016/0080573 A1) to Chishti
3) US Patent # (US 6,744,877 B1) to Edwards
4) US Patent Application (US 2017/0111505 A1) to McGann
5) US Patent Application (US 2015/0237211 A1) to Chishti 2
Werth teaches that the Internet Switch 106 receives the form and information and places the device 101 and/or work to be performed on the device 101 in a queue 108. In still another embodiment, the queue 108 may be organized and arranged in any manner including by type or category of device, type or category of service, nature of the problem, and/or location or name of consumer outlet 103. In yet another embodiment, the Internet Switch 106 includes scheduling and dispatching logic/software to dispatch the work order to the next available remote 
However, Werth either individually nor in combination does not teach or suggest
“wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queuing or switching component to more efficiently operate while targeting a balanced utilization of field agents.”
Christi teaches that contact centers may use a “performance based routing” or “PBR” approach to ordering the queue of available agents or, occasionally, contacts. For example, when a contact arrives at a contact center with a plurality of available agents, the ordering of agents available for assignment to that contact would be headed by the highest-performing available agent (e.g., the available agent with the highest sales conversion rate, the highest customer satisfaction scores, the shortest average handle time, the highest performing agent for the particular contact profile, the highest customer retention rate, the lowest customer retention cost, the highest rate of first-call resolution). Moreover, that there is a need for a system that both attempts to balance the utilization of agents while improving contact center performance beyond what FIFO strategies deliver.
However, Christi either individually nor in combination does not teach or suggest
“wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queuing or switching component to more efficiently operate while targeting a balanced utilization of field agents.”
Regarding the Edwards reference, Edwards teaches that the enterprise service balancer provides the “instantaneous” best possible service for a customer request (e.g., a call) by matching the request with the most appropriate resource in the enterprise for processing the customer request in accordance with the enterprise's appropriate “best service” definition. The enterprise service balancer define “instantaneous” as the moment that a resource is available to work on the next work item. The enterprise service balancer may also utilize data related to its resources, such as its call center agents, in matching a call with the most appropriate enterprise 
However, Edwards either individually nor in combination does not teach or suggest
“wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queuing or switching component to more efficiently operate while targeting a balanced utilization of field agents.”
Regarding the McGann reference, McGann teaches that that the interaction queue currently contains two interactions, one of each type, with the first one being for call reason Enquire_Bill. In a typical skill based routing setup, the interactions in the queue are processed one after another (e.g. FIFO) by assigning each interaction to one of the available agents qualified to handle the call. Traditional routing schemes typically do not have the notion of “performance score” associated with an agent. Thus, in the toy example, such a traditional routing scheme may assign the interaction Enquire_Bill to A2 and Report_Fault to A1, resulting in a total performance score of 0.75 (0.4+0.35). See McGann at ¶ [0123-0124].
However, McGann either individually nor in combination does not teach or suggest
“wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queuing or switching component to more efficiently operate while targeting a balanced utilization of field agents.”
	Regarding the Christi 2 reference, Christi 2 teaches optimizing the routing of callers to agents in a contact center. In general, contact routings are optimized by routing contacts such that callers are matched with and connected to particular agents in a manner that increases the chances of an interaction that is deemed beneficial to a contact center (referred to in this application as an “optimal interaction”). Examples of typical optimal interactions include increasing sales, decreasing the duration of the contact (and hence the cost to the contact center), providing for an acceptable level of customer satisfaction, or any other interaction that a contact center may seek to control or optimize. If agents are graded on more than one optimal interaction, the present invention can be configured to weight optimal interactions to ascertain which callers should be routed to which agent. For example, if there were two currently available agents for an individual caller, and the present invention estimated that routing the caller to one agent would result in a higher likelihood of a sale occurring, while routing the caller to the other agent would 
However, Christi 2 either individually nor in combination does not teach or suggest
“wherein the model is used to increase the overall performance of the dispatch center system by causing the at least one queuing or switching component to more efficiently operate while targeting a balanced utilization of field agents.”
Therefore when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683